                           Case 1:19-cv-03567-LGS Document 9-4 Filed 04/24/19 Page 1 of 13




     Risk Assessment

     PERSON
     Name:                                                                  NYSID:                          DIN:
     SAMUEL SANCHEZ                                                         04935660N                       91A5961
     SSN:                                                                   Race:                           Alternate ID:
                                                                            Other
    Ethnicity:                                                              True Name:
    Unknown
    Date of Birth:                                                          Agency:
  .     1962                                                                NYS DOCCS
   Gender:                                                                  Location:
    Male                                                                    Coxsackie CF

                                                                                               .,                                           c     ..'
     ASSESSMENT INFORMATION
     Case Identifier:
     91A5961
                                       Scale Set:               Screener:
                                       NY State Parole Risk (v. Lewis, Jackie A
                                                                                           @                Screening Date:
                                                                                                            11/21/2018
                                       3: Arrest, VFO, Absc)


  SCREENING INFORMATION
 r
  14arital Status:                                       Divorced
  Prison Admission Status:                               New Commitment
  Prison Release Status:                                 First Parole this term/sentence



  Current Offenses

         Note to Screener: Throughout the assessment, scroll over questions to reveal help hyperlinks. Click on
         the hyperlinks for clarification of question and answer options.          ·



                                                                                                                                                          I
          ["J Homicide                                           0   Weapons                        D Assault                         D Arson
         0    Robbery                                            0   Burglary                       0   Property/Larceny              0 Fraud
         0    Drug Trafficking/Sales                             0   Drug Possession/Use            0   DU:VOUIL                      Oother
        .0                                                       0
                                                                                                                                                          I
              Sex Offense with Force                                 Sex Offense w/o Force
      1. Was this person on probation OE:.Parole at the time of the current offense?
         0 Probation 0 Parole 0 Both U Neither
 Criminal History

         Exclude the current case for t hese questions.
      2. How many total times has this person had a criminal arrest and/or juvenile delinquency petition action prior to the
         current offense (count each arrest or petition date once, no matter the number of arrest charges or level, each time)?
        20
     3. How many_prior petitions or charges for a felony type violent action as a juvenile delinquent?
        0 oD1 U2+



                                                                                                    "
        Note to Screener: The following Criminal History Summary questions require you to add up the total

SAMUEL SANCHfZ (01935660N)                                                                                         Printed on: ll/21/2016 10 :~2:06 AI~
Nofthpoklte Suite vers1on 8.16.1.10769 ©2018 NorthPOiOte, Inc. All rights reserved.                                                          Page 1/ 6
                          Case 1:19-cv-03567-LGS Document 9-4 Filed 04/24/19 Page 2 of 13



               number of specific types of offenses in the person's criminal history. Count an offense type if it was among
               the charges or counts within an arrest event. Exclude the current case for the following questions.

        4. How man'L!imes has thiUJerson been arrested for a felony property offense that includes an element of violence?
               O o01020304DS+
        5. How manurior murder/voluntary manslaughter offense arrests as an adult?
               0o 01 U203+
        6. How manurior felony assault offense (not murder, sex, or domestic violence) arrests as an adult?
               0o 01 U 203+
        7. How mantprior misdemeanor assault offense (not sex or domestic violence) arrests as an adult?
               0o0 1U203+
       8. How manurior family violence offense arrests as arnrdnlt?
               0o 0 1U 203+
       9. How manurior sex offense (with force) arrests as an adult?
           Oo0t U 203+                            .
     10. How many_prior weapons offense arrests as an adult?
         0-oD 1 2 0 3+   u
     11. How man'L!imes has thi~erson been sentenced to jail for 30 days or more?
           Rlo01 U 2 0304 U 5+
     12.   How mandimes has thi~erson been sentenced (new commitment) to state or federal prison?
           Oof{h U 20304 U S+
     13.   How man't..Pmes has thi~erson been sentenced t'6 probation as an adult?
           0o 0 1U20304US+                                   ·                         .

           Include the current case for the following question(s).

    14.    Has this person ever received Tier~ or 3 disciplinary infractions for fighting/threatening other inmates or staff?
           0No0Yes
    15. What was the age of this person when he/she was first petitioned or arrested for a criminal offense as an adult or
        juvenile delinquent for the very first time?
        20

  Disciplinary History

   16. Total# ofTier 3 infractions dur.ing in the last 24 months of incarceration:
           0                                                                               .

   17. Total #of Tier 2 infractions in the last 24 months of Incarceration:
       0
   18. Total # of infractions in the past 24 months for:




                                                                                               .,
SAMUEl SANCHEZ (04935660N)                                                                              Prlnteo on: 11/21/2018 10:42:06 AM
Northpointe Suite versiOn 8.16.1.10769 ©2018 Northpointe, Inc. All r ights reserved.                                            Page 2/6
                          Case 1:19-cv-03567-LGS Document 9-4 Filed 04/24/19 Page 3 of 13


             -
              Assaults (involving physical injury) on staff                                                 0
              Assaults (involving physical injury) on inmates                                               0
             f-
              Sexual Assault                                                                                0
              Weapons                                                                                       0
              Fights                                                                                    0
              Drugs                                                                                     0
             Escape                                                                                     0
             Sexual Misconduct                                                                          0
             Other                                                                                      0

      19. Does this person appear to have notable disciplinary Issues?
          0 No 0 Yes I~ Unsure

    Classification History

     20. During this incarceration (for all active cases) was this person ever reclassified from a lower to a higher security
         classification level for reasons other than programming or medical needs?
         0 No DYes
           If answered yes to above (number of times for each):

            Minimum to Medium                                                                           0
            Medium to Maximum                                                                           0
            Minimum to Maximum                                                                          0


    Family / Social Support


    21. Anticipated family support upon release:
           Intends to stay with family when released                                                             0   No i!.l Yes   0   Unsure
           Estranged from family                                                                                 i!.:· No C: Yes ( '• Unsure
          Family members visited periodically during incarceration                                               0   No 1!:' Yes 0 Unsure
          Inmate believes other relatives are supportive                                                         0 No ~) Yes CJ Unsure
    22. Is there evidence of positive family support?
.       0 No EZI Yes 0 Unsure

 Substance Use                                                        ..." '          I I ' li•   • '



    23. Substance Abuse Background:
          Committed offenses while high/drunk                                                                   (.• No ,·~' Yes •:!:• Unsure
          Prior drug charges/convictions                                                                        (~) No C• Yes "=' Unsure
          History of drug problems                                                                              0    No (~l Yes   0    Unsure
         History of alcohol problems                                                                            (!.'No 0 Yes (• Unsure
         Prior treatments for drug/alcohol abuse                                                                0 No (~• Yes 1~' Unsure
         Any history of failed drug/UA tests                                                                    •.> No;~· Yes c_·, Unsure
        - -

$AMUEL SANCHEZ (01935660N)                                                                                                                Printed OR: ll/21/2018   10;~2:06   AM
llorthpolnle Suite version 8.16.1.10769 @2018 Norlhpolnte, Int. AU r1ghts reserved.                                                                                 Page3/6
                          Case 1:19-cv-03567-LGS Document 9-4 Filed 04/24/19 Page 4 of 13



      24. Is thiS2erson at risk for substance abuse problems?
           I      No I    Yes P'f Unsure

    Education

     25. Did thts person earn a high school diploma or GED?
                  No ro~l Yes
     26. Does lhis person have basic educational neec:ls that need to be addressed?
           f-1'   No L i Yes [    J Unsure



   Work and Financial

     27. Is this_E_erson job ready (skilled, semi-skilled, or professionally skilled)?
           l:'!i No U Yes 0 Unsure
     28. What are the current plans for employment?
           0      No employment plan

          CJ Return to previous employer
          0       Has firm job offer (other than previous employer)

          Li Has employment assurance letter
          (:{] Unable to work or retired

          0    Other




   31: Does this person currently have a skill, trade or profession at which they usually find work?
       !7 No t Yes                   ·
   32. £3!9ht now, does this person feel they need more training in a new job or career skill?
         (:{]No 0 Yes
   33. Looking ahead to their release from prison, if this person were to get a good job, h.ow would they rate their chance of
       being successful?
       •-I Good L' Fair 0 Poor

   34. Thinking of their finar:1cial situation prior to this incarceration, how hard was it for the inmate to find a job ABOVE
       minimum wage COf!!Eared to others?
       0 Easier 0 Same U Harder 0 Much Harder

 Self Efficacy


  35. Will It be difficult for you to find a steady job?
      :: No~ Yes 0 Don't Know
  36. Will money be a problem for you when released?
      ~~ No _ Yes rJ Don't Know
        How difficult will it be for you to ...
  37. manage your money?
      ~! Not Difficull [_ Somewhat Difficult fJ Very Difficult                            l

SAMUEL SAN~EZ (0~935660N}                                                                               Printed on: 11/21/2018 10:42.06 AM
Nortl1polnl e Suite verSton 8.16.1.10769 ©2018 Noothpolnte, Inc. All nghts reserved . ,                                         Page~   I6
                          Case 1:19-cv-03567-LGS Document 9-4 Filed 04/24/19 Page 5 of 13



       38. keep a j ob oncuou have found one?
           D Not Difficult Ll Somewhat Difficult 0 Very Difficult
       39. have enough money to get by?
           0 Not Difficult D Somewhat Difficult 0 Very Difficult
      40. find people tha~ou can trust?
          D Not Difficult ~ Somewhat Difficult 0 Very Difficult
      41. find friends who will be a good influence on you? ...
          0 Not Difficult 0 Somewhat Difficult 0 Very Difficult
      42. avoid risky situations?
          0 Not Difficult 0 Somewhat Difficult 0 Very Difficult
      43. learn to control_your tei'T,lper?
          R:l Not Difficult U Somewhat Difficult 0 Very Difficult
     44. learn better skills to get a job?
         0 Not Difficult 0 Somewhat Difficult 0 Very Difficult
     45. support yourself financially without using illegal ways to get money?
         0 Not Difficult 0 Somewhat Difficult 0 Very Difficult
     46.   _g_~t along \IIIith ~opl e?
           ~ Not Difficult U Somewhat Difficult 0 Very Difficult
     47. avoid spending too much time with pe_Qple that could get you into trouble?
         0 Not Difficult 0 Somewhat Difficult U Very Difficult
     48. avoid risky sexual behavior?
         0 Not Difficult 0 Somewhat Difficult D Very Difficult
    49. keep control of.x.ourself when other people make you mad?
        0 Not Difficult U Somewhat Difficult 0 Very Difficult
    50. avoid slipping back into illegal activities?
        0 Not Difficult D Somewhat Difficult 0 Very Difficult
    51. deal with loneliness?
        R:l Not Difficult 0 Somewhat Difficult D Ve;ry Difficult
    52. avoid places or situations that may ge!_you into trouble?
        [{I Not Difficult [1 Somewhat Difficult U Very Difficult
    53. learn to be careful about choices you make?
        0 Not Difficult [J Somewhat Difficult [] Very Difficult
   54. find people to do things with?
       [{I Not Difficult [] Somewhat Difficult 1=1 Very Difficult
   55. learn to avoid s~ing thmgs to people that you later regret?                                                            j
       0 Not Difficult Ll Somewhat Difficult 0 Very Difficult

 Anger
                                                                                                                              l
         How do you feel about the following?
  56. I feel other people g~t more breC!kS than me.
                                                                                                                              I
      0 Mostly Disagree U Uncertain Don't Know 0 Mostly Agree
   57. People have let me down or disappointed me.
       0 Mostly Disagree D Uncertain Don't Know D Mostly Agree
                                                                                                                              I
  58. I like to be in control in most situations.
      0 Mostly Disagree D Uncertain Don't Know'D Mostly Agree
  59. I will argue to win witl1 other people .even over unimportant things.
      0 Mostly Disagree D Uncertain Don't Know D Mostly Agree

SAM UEL SANCHEZ (04935660N)                                                             Printed on : 11/21/2018 10:42:06 AM
Northpointe Suite version 8. 16.1.10769 ©2 018 Northpolnte, Inc. All rights reserved.                             Page 51 6
                           Case 1:19-cv-03567-LGS Document 9-4 Filed 04/24/19 Page 6 of 13



      60. When I get angry, I say unkind or hurtful thin~ to people.
          0 Mostly Disagree 0 Uncertain Don't Know U Mostly Agree
      61. I feel that people are talking about me behind my back.
            0    Mostly Dt5a9ree 0 Uncertain Don't Know C Mostly Agree
      62. I feel•t ts best to trust no one.
          0 Mostly Disagree 0 Uncertain Don't Know 0 Mostly Agree
      63. !_prefer to be the one who is in charge m my relationships with other people.
          b!J Mostly Dr!lagree 0 Uncertain Don't Know 0 Mostly Agree
     64. I often lose my tem~r.
         0 Mostly Disagree U Uncertain Don't Know 0 Mostly Agree
     65. !_get angry al other_e.eople easily.        ·.      .• : ..
         1:!1 Mostly Disagree U Uncertain Don't Kno1t;{,O Mostly, Agree
     66. I feel! have been mistreated by other people.
                                        n
         0 Mostly Disagree Uncertain Don't Know 0 Mostly Agree
     67. J often feel that I have enemies that are out to hurt me in some way.
         0 Mostly Disagree 0 Uncertain Don't Know D Mostly Agree
     68. When dealing w1t11 new people, I qurckly figure out whether they are strong or weak.
         0 Mostly Disagree 0 Uncertain Don't Know 0 Mostly Agree
    69. I often feel a lot of anger lnsrde myself.
        0 Mostly Disagree 0 Uncertain Don't Know 0 Mostly Agree
    70. I feel that life has gtven me a raw deal.            ·
        0 Mostly DISagree. C Uncertain Don't Know 0 Mostly Agree
    71. When people are bel[19 mce, I worry about what they really want
        0 Mostly D1sagree 0 Uncertain Don't Know C Mostly Agree
    72. When other people tell me what to do I get a~ry.
        0 Mostly Dtsagree 0 Uncertain Don't Know U Mostly Agree
    73. I notice that other people seem afraid of me.
        0 Mostly Disagree 0 Uncertain Don't Know 0 Mostly Agree
   74. 1 often get angry qUickly, but then get over it _9!1id<ly.
                                      n
       0 Mostly Disagree Uncertain Don't Know U Mostly Agree




SAMUEl SANCHF7 (04935660N)                                                                      Printed on: 11/21/2018 10:42:06 AM
Northpointe Suite version 0.16.1,10769 C>2018 Northpolnte, Inc. All rights reser.ved.                                    Page 6/6
                           Case 1:19-cv-03567-LGS Document 9-4 Filed 04/24/19 Page 7 of 13




    Risk Assessment

    PERSON
                                                                             NYSID:                                 DIN:
                 SANCHEZ                                                     04935660N                              91A5961
                                                                             Race:                                  Alternate ID:




                                                                            Agency:
                                                                            NYS DOCCS
                                                                            Location:
                                                                            Coxsackie CF


   ASSESSMENT INFORMATION
   Case Identifier:
   91A5961
                    Scale Set:                                               Screener:
                                        NY State Parole Risk (v. Lewis, Jackie
                                                                                                    '(f)            Screening Date:
                                                                                                                    11/21/2018
                                                                                                                                                             \




                                        3: Arrest, VFO, Absc)


  SCREENING INFORMATION                                                                                               ,.
                                                                                                                           .
  Marital Status:                                         Divorced
  Prison Admission Status:                                New Commitment
  Prison Release Status:                                  First Parole this term/sentence


                                                                                 "    ·~   ....   Criminogenic Need Scales
                                    New York
                  Risk of Felony Violence
                                   Arrest Risk
                               Abscond Risk
                 Criminal Involvement
                    Criminal Involverri'ent           3
                       History of Violence            6
                        Prison Misconduct
             Relati onships/ lifestyle
             ReEntry Substance Abuse                  3 .Probable
              Personality/ Attitudes
           Negative Social Cognitions                 1   l!lilll!ml
          Low Self-Efficacy/Optimism                  5 Unlike!
                                        Family
                     Low Family Support              1    l!lilliM
                         Social Exclusion
                        ReEntry Financial            5
ReEntry Employment Expectations                      8 Hi hi Probable



SAMUEL SANCHEZ (049J5650N)                                                                                                     Printed on: l l/2 1/2018 10:40:51 AM
Northpointe Su1te version 8.16.1.10769 ©2018 Northpointe, Inc. All rights reserved.                                                                       Page 1/1
                          Case 1:19-cv-03567-LGS Document 9-4 Filed 04/24/19 Page 8 of 13




   Supervision Recommendation

    PERSON
                                               .                                                          '       ,;                  '        .
                                                                                                                                               ;         • _*'
                                                                                               "'
   Name:                                                                    NYSID:                                     DIN:
   SAMUEL SANCHEZ                                                           04935660N                                  91A5961
   SSN:                                                                     Race:                                      AJ~,., aun"'   10;
                                                                            Other
    Ethnicity:                                                              True Name:
    Unknown
   Date of Birth:                                                          Agency:
  -     1962                                                               NYS DOCCS
   Gender:                                                                 Location:
    Male                                                                   Coxsackie CF


  ASSESSMENT INFORMATION
                                                                                      o\'>,         ..        .                           ·-

  Case Identifier:
  91A5961
                                       Scale Set:               Screener:
                                       NY State Parole Risk (v. Lewis, Jackie A
                                                                                                          @            Screening Date:
                                                                                                                       11/ 21/ 2018
                                       3: Arrest, VFO, Absc)


  SCREENING INFORMATION                                                                              ..
  Marital Status:                                        Divorced
  Prison Admission Status:                               New Commitment
  Prison Release Status:                                 First Parole this term/ sentence


 RECOMMENDED SUPERVISION LEVEL
                                                                                                                                               .
 Resulting Risk Level:
 Supervision Status 4
 S~.:reener Recommended Supervision:
 Actual Recommended Supervision:
 Start Date:                                                                                  INext Review Date:
 Comments:




SAMUEL SANUIEZ (0~9J5660N)                                                                                                     Printed on; 11/21/2018 10;40:22 AM
Northpointe Suite version 8.16.1.10769 ©2018 Norrhpolnte, Inc. All rights reserved.                                                                     Page1(1
                          Case 1:19-cv-03567-LGS Document 9-4 Filed 04/24/19 Page 9 of 13




   Assessment Narrative

    PERSON
   Name:                                                                       NYSID:                                         DIN:
   SAMUEL SANCHEZ                                                              04935660N                                      91A5961
   SSN:                                                                        Race:                                          Alternate ID:
                                                                               Other
   Ethnicity:                                                                  True Name:
   Unknown
   Date of Birth:                                                              Agency:
  ~962                                                                         NYS DOCCS                                                                       .
                                                                               ~~catlu:~.rl= '·
   Gender:
   Male


  ASSESSMENT INFORMATION
   Case Identifier.                    Scale Set:               Screener:                                                     Screening Date:
   91A5961                             NY State Parole Risk (v. Lewis, Jackie                                                 11/21/2018
                                       3: Arrest, VFO, Absc)

  SCREENING INFORMAUON
                                                                               .,.,.                                .,,   r
                                                                                                                                  •   :f
                                                                                                                                                  •!


  Marital Status:                                        Divorced
  Prison Admission Status:                               New Commitment
  Prison Release Status:                                 First Parole this term/sentence


  ASSESSMENT RISK PROBABILITY & SUMMARY


 Assessment Risk Probability & Summary
 Violence: N/A                                                                              COMPAS Recor:nmended Supervision: Supervision Status 4
 Recidivism: N/A                                                                            Screener: Jackie Lewis
 Pretrial Release Risk: N/A                                          ., .·:}       ~···:.d~: £~.arital Status: Divorced
 Custody Status: N/A                                                                        Legal Status: N/A
 Defensiveness Scale: No Potential Faking Concern                                           Random Response: No Inconsistent Response Concern


Supervision Recommendation
Screener's Recommended Supervision: N(A                                                     Override Reason: N/ A
Actual Recommended Supervision: N/A                                                        Override Reason: N/A


Client Strengths                                                                           Client Interests
Age 30 or Greater
High School Graduate or GED


CURRENT CHARGE AND CRIMINAL HISTORY SUMMARY 'I

SAI~UEL SANCHEZ (019J5660N)                                                                                                           Printed on: 11/21/2018 10:41 :29 AM
Northp01nte Suite version 8.16.1.10769 ©2018 NOfthpolnte, Inc. All rights reserved.                                                                           Page 1/ 5
                           Case 1:19-cv-03567-LGS Document 9-4 Filed 04/24/19 Page 10 of 13




   Current Offense Summary
  Offense category(s) : Sex Offense with Force, Weapons, Robbery
  Was this person on probation or parole at the time of the current offense? Parole



  Current History Summary
  How many total times has this person had a criminal arrest and/or juvenile delinquency petition action prior to the current
  offense (count each arrest or petition date once, no matter the number of arrest charges or level, each time)? 20
  How many prior petitions or charges for a felony type violent action as a juvenile delinquent? 0
  How many times has this person been arrested for a felony property offense that includes an element of violence? 2
  How many prior murder/voluntary manslaughter offense arrests as an adult? 0
  How many prior felony assault offense (not murder, sex, or domestic violence) arrests as an adult? 0
  How many prior misdemeanor assault offense (not sex or domestic violence) arrests as an adult? 0
  How many prior weapons offense arrests as an adult? 0
  How many prior family violence offense arrests as an adult? 0
 How many prior sex offense (with force) arrests as an adult? 1
 What was the age of this person when he/she was first petitioned or arrested for a criminal offense as an adult or juvenile
 delinquent for the very first time? 20



 Institutional History
 How many times has this person been sentenced to probation as an adult? 0



 CRIMINOGENIC NEEDS NARRATIVE SUMMARY




SAMUEL SANCHEZ (04935660N)
l·lorthpointe Suite version 8.16.1.10769 ©2018 Northpointe, Inc. All righ ts reserved.
                          Case 1:19-cv-03567-LGS Document 9-4 Filed 04/24/19 Page 11 of 13



     Comments:
    There are currently no comments on this narrative.



    Negative Social Cognitions

    Negative Social Cognitions Scale Score: Unlikely
    Mr. SAMUEL SANCHEZ's scale score indicates that he is unlikely to have a negative or mistrusting view of social interactions
    or relationships.

    Negative Social Cognitions Statement:
    Mr. SAMUEL SANCHEZ indicated that It would no.t be difficult to leam to control his temper. He indicated that it would not be
   difficult to keep control of himself when other people make him mad. Mr. SAMUEL SANCHEZ reported that he mostly
   disagrees that he feels that other people get more breaks than him. ·He reported that he mostly disagrees that people have
   let him down or disappointed him. Mr. SAMUEL SANCHEZ reP.orted that he mostly disagrees that he likes to be in control in
   most situations. He reported that he mostly disag~ees f.h'at he.W.III;argue to win with other people even over unimportant
   things. Mr. SAMUEL SANCHEZ reported that he mostly disagrees that when angry, he says unkind or hurtful things to people.
   He report~d that he mostly disagrees that people are talking about him behind his back. Mr. SAMUEL SANCHEZ reported that
   he is uncertain or doesn't know whether he feels it is best to trust no one. He reported that he mostly disagrees that he
   prefers to be the one who is in charge in his relationships with other people. Mr. SAMUEL SANCHEZ reported that he mostly
  disagrees that he often loses his temper. He reported that he mostly disagrees that he gets angry at other people easily. Mr.
  SAMUEL SANCHEZ ~eported that he mostly disagrees that he feels that he has been mistreated by other people. He reported
  that he mostly disagrees that he feels that he has enemies that are out to hurt him in some way. Mr. SAMUEL SANCHEZ
  reported that he mostly disagrees that when dealing with new people he quickly figures out whether they are strong or
  weak. He reported that he mostly disagrees that he often feels a lot of anger inside himself. Mr. SAMUEL SANCHEZ reported
  that he mostly disagrees he feels that life has given him a raw deal. He reported that he mostly disagrees that when people
  are being nice, he worries about what they really want. Mr. SAMUEL SANCHEZ reported that he mostly disagrees that when
  other people tell him what to do, he gets angry. He reported that he mostly disagrees that other people seem afraid of him.
  Mr. SAMUEL SANCHEZ reported that he mostly disagrees he often gets angry, but then he gets over it quickly.

  Negative Social Cognitions Treatment Implications:
 Scores of 7 and above may suggest a need for cognitive restructuring intervention as part of the case management plan. A
 high·score on this scale may also indicate the need for close supervision of the case. For very high scoring cases cognitive
 interventions, coupled with substance abuse treatment (for example), may best begin in a controlled setting that is
 separated from all of the community/peer distractions. This might be sequenced prior to other community
 placement/probation program conditions.
                                                                                         I   •' •   •

 Comments:
 There are currently no comments on this narrative.



 Low Self-EfficacyI Optimism

Low Self-Efficacy / Optimism Scale Score: Unlikely
Mr. SAMUEL SANCHEZ's scale score suggests that he is unlikely to have low self-efficacy in his ability to deal with the various
challenges of reentering the community.

Low Self-Efficacy/ Optimism Statement:




SAMUEL SANCHEZ (04 935660N)                                                                             Printed on: 11/21/2018 10:4 1:29 AM
Nc>rlhpolnte Suite version 8.16. 1.10769 @20l 8 Northpolnte, Inc. All rights reserved.                                           Page 3/5
                        Case 1:19-cv-03567-LGS Document 9-4 Filed 04/24/19 Page 12 of 13


   Mr. SAMUEL SANCHEZ indicated that it would not be difficult to manage his money. He indicated that it would be somewhat
   difficult to find people that he can trust. Mr. SAMUEL SANCHEZ: indicated that it would not be difficult to find friends who will
   be a good infl uence on him. He Indicated that 1t would not be difficult to avo1d risky situations. Mr. SAMUEL SANCHEZ
   Indica led t11at It would be very difficult to learn better skills to get a job. He Indicated that it would not be difficult to support
   himself financiall y without using Illegal ways to gel money. Mr. SAMUEL SANCHEZ indicated that it would not be difficult to
  get along with people. He Indicated that it would nol be difficult to avoid spending too much time with people that could get
  hnn into trouble. Mr. SAMUEL SANCHEZ indicated that It would not be difficult to avoid risky sexual behavior. He indicated
  that il would not be difficult to avo1d slipping back Into Illegal activities. Mr. SAMUEL SANCHEZ indicated that it would not be
  difficult to deal With loneliness. He indicated that rt would not be difficult to avoid places or situations that may get him into
  trouble. Mr. SAMUEL SANCHEZ tnd1cated that it would not be difficult to learn to be careful about choices he makes. He
  indicated that it would not be difficult to find people to do things with. Mr. SAMUEL SANCHEZ indicated that it would not be
  difficult to learn to avoid saying things to people that he later regrets.

  Low      Self~Efticacy/Optimism               Treatment Implications:
  Persons who lack such optimism or self-efficacy appear less likely to be able to cope successfully with various challenges of
  re-entry. Treatment Implications would focus primarily upon building skills, confidence and optimism on the part of the re-
  entry dient. Thus, skill-building as well as cognitive Interventions would be implied.

  Comments:
  There are currently no comments on this narrative.



  Low Family Support
  Low Family Support Scale Score: Unlikely
 Mr. SAtviUEL SANCHEZ's Famr!y Support Scale score suggests that he has supportive family. Mr. SAMUEL SANCHEZ should be
 encour.aged to draw on this strength to meet expectations and to stay out of trouble.

 Low Family Support Statement:
 Mr. SAMUEL SANCHEZ indicated that he intends to stay With family when released. He indicated that he is not estranged
 from family. Mr. SAMUEL SANCHEZ indicated that family members did visit him periodically during his incarceration. He
 indicated that he believes that other relatives are supportive. There appears to be evidence of family support.

 Low Family Support Treatment Implications:
 The case management strategy may be to see.if."f\ilmily bonds Gqn, be strengthened or reestablished, if appropriate.
                                                                 '    · · :                1 <,




 Comments:
There are currently no comments on this narrative.




}-JI VUICI II:> U~UI I I '-11•-U..J'-•
                                                                                                  ,
SAMUEL SANCHEZ (04935660N)                                                                                  Printed on: 11/21/2018 10:41:29 AM
Northpointe Suite version 8.16.1.10769 ©2018 Northpolnte, Inc.' All rights reserved.                                                 Page 4 1 5



                                                                                       I   ·'
                        Case 1:19-cv-03567-LGS Document 9-4 Filed 04/24/19 Page 13 of 13




   Reentry Financial Treatment Implications:
   Scores of probable or highly probable typically suggest a need to address the inmates financial plans prior to release.
   Developing a realistic budget and money management skills as weli as employability skills and a job seeking plan may be
   addressed either prior to and after release.

   Comments:
  There are currently no comments on this narrative.



  ReEntry Employment Expectations
  Reentry Employment Expectations Scale Score: Highly Probable
  Mr. SAMUEL SANCHEZ's scale score suggests a lack of educational and vocational resources and that
  vocational/employability skills training and/or educational services may be warranted. Help may_ be required in both job-
  seeking and job-retention skills. Attitudes about work may also be a focus of cognitive treatment.

  Reentry Employment Expectations Statement:
 Mr. SAMUEL SANCHEZ reported completing his high school diploma or GED. It appeared to the assessor that Mr. SAMUEL
 SANCHEZ is not job ready (skilled, semi-skilled, or professionally skilled). Mr. SAMUEL SANCHEZ indicated being unable to
 work or was retired and it was unclear whether he would face employability problems upon release.

 Mr. SAMUEL SANCHEZ reported feeling it will be difficult to find a steady job. He thought it would be very difficult to learn
 better skills to get a job. SAMUEL thought that would be very difficult to keep a job once he has found one and reported that
 it will be somewhat difficult to find a job that pays more than minimum wage.

 Reentry Employment Expectations Treatment Implications:
 Probable or highly probable scores suggest that vocational, employability and/or educational skills training may be helpful
 either prior to or upon release. This might include job seeking, job maintenance skill or other specific job skills.

 Comments:
 There are currently no comments on this narrative.




                                                                                      •
SAMUEL SANCHEZ (04935660N)                                                                          Printed on: 11/21/2018 10:41:29 AM
Northpointe Suite version 8.16.1.10769 ©2018 Northpointe, Inc. All rights reserved.                                          Page 5 I 5
